Citation Nr: 0420054	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  95-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bruxism, including as 
secondary to the veteran's service connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1974.  

This appeal arises from a August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In December 2000 the Board of Veterans' 
Appeals (Board) remanded the veteran's claim to the RO for 
further development.  It has now been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  A July 1982 rating decision granted service connection 
for PTSD.  

2.  Examination of the veteran's teeth indicates he grinds 
his teeth and bruxism has been diagnosed.  Bruxism was first 
diagnosed many years after the veteran's separation from the 
service.  

3.  There is no competent medical evidence indicating the 
veteran's bruxism is caused by or proximately related to his 
service-connected PTSD.  


CONCLUSION OF LAW

The veteran's bruxism was not incurred in active military 
service and is not proximately due to or the result of his 
service-connected PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded on VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1994 rating decision, October 1994 statement of the 
case, and supplemental statements of the case dated August 
1995, December 1999 and March 2004, the appellant and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  In addition, by the remand of the 
Board and from the RO letter dated in January 2001, the 
provisions of the VCAA were explained to the veteran, 
additional notice of the evidence needed to substantiate the 
claim on appeal was given, and the appellant was asked to 
submit or authorize the RO to obtain additional relevant 
evidence.  The veteran did not respond.  

The Board has noted that 38 C.F.R. § 3.159(b)(1) provides 
that VA will provide VCAA notice to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In the present case, however, the 
veteran's claims were initially adjudicated prior to the 
passage of the VCAA.  Thus, providing such notice prior to 
the adjudication of the claim was not possible.  Moreover, as 
noted above, the veteran was later notified and did not 
respond.  In the circumstances of this case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  VA has satisfied its obligation to notify 
and assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and attempted to obtain a relevant VA 
opinion.  Unfortunately the veteran failed to respond to two 
letters requesting he schedule a VA dental examination.  As 
discussed in detail below, the veteran failed to respond to 
efforts to schedule VA dental examinations and his 
whereabouts are currently unknown.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Factual Background and Analysis 

The veteran is seeking service connection for bruxism.  To 
establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

The veteran has reported a history of grinding his teeth 
which began many years after his separation from the service 
in January 1974.  In November 1993 he told a VA examiner he 
had been grinding his teeth for approximately four years.  
That is consistent with the service medical records which do 
not include any references to the veteran grinding his teeth 
or any records of dental treatment in service.  The evidence 
does not support the grant of service connection based on 
incurrence in service.  

The regulations also provide service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (a)(2003).  The veteran contends his currently 
diagnosed bruxism is caused by anxiety which is a symptom of 
his service-connected PTSD.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury or 
service connected disability.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  There is evidence of a current disability, 
bruxism.  The November 1993 and May 1999 VA examination 
reports include diagnoses of bruxism.  The RO granted service 
connection for PTSD in July 1982.  As there is no question 
that the veteran has a current disability and a service 
connected disability, PTSD, the question in this instance is 
whether or not there is medical evidence of a nexus between 
the currently diagnosed bruxism and his service-connected 
PTSD.  

In Reiber v. Brown, 7 Vet. App. 513 (1995) the Court held 
that whether a service-connected disability caused another 
disability was a "question of medical causation."  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1)(2003).  

VCAA requires VA to assist the veteran by providing a medical 
examination or obtaining a medical opinion when there is a 
current diagnosis of a disability and the symptoms may be 
associated with a service-connected disability.  38 C.F.R. 
§ 3.159(c)(4)(2003).  The Board remanded the veteran's claim 
in December 2000 to obtain a VA dental examination and a 
competent medical opinion addressing whether or not his 
bruxism was causally related to his service-connected PTSD.  
According to correspondence dated in June 2003 between the RO 
and the VA dental clinic the veteran was sent two letters in 
April 2003.  He was asked to call the VA dental clinic and 
set up an appointment.  The veteran did not respond.  The 
letters were not returned as undeliverable.  When the request 
was returned to the RO they attempted to obtain a new address 
or contact telephone number for the veteran without success.  
In February 2004 the RO contacted the veteran's 
representative and requested information about the veteran's 
whereabouts.  His representative responded that their offices 
did not know the veteran's whereabouts.  

The regulations state that when entitlement to a benefit 
cannot be established without a current VA examination or 
reexamination, and a claimant without good cause fails to 
report for such examination, or reexamination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2003).  The Board in the December 2000 remand 
informed the veteran that failure to report for VA 
examination might have adverse consequences.  In March 2004 
the RO sent the veteran a supplemental statement of the case 
which informed the veteran of VA's efforts to schedule an 
examination and requested that he contact VA and inform them 
if he was willing to appear for examination.  There was no 
response.  As per 38 C.F.R. § 3.655 the Board has proceed to 
adjudicate the claim based on the evidence of record.  

The claims folder contains two statements from competent 
medical professions which comment on the etiology of the 
veteran's bruxism.  In November 1993 the VA psychiatrist 
stated:  

As to the last question about his jaw 
grinding disorder, he is an extremely 
tense, angry man, which may well account 
for one of his methods of expressing his 
anger.  

In May 1999 another VA psychiatrist wrote the following:

It is the opinion of this examiner that 
the bruxism is more the result of chronic 
pain since his motor vehicle accident in 
1997, this accident has also 
significantly exacerbated his PTSD 
symptoms.  

Neither of the opinions set out above provides a nexus 
between the veteran's service-connected PTSD and his bruxism.  
The only evidence which relates the veteran's bruxism to his 
service-connected PTSD are the contentions of the veteran and 
his representative.  

The veteran testified at a hearing in April 1996 at the RO.  
The veteran stated he did not know why he ground his teeth.  
When asked if his anxiety related to his PTSD caused his 
bruxism he said probably but he did not know.  While the 
veteran is competent to report that he grinds his teeth he is 
not competent to diagnose a medical disorder or to attribute 
it to a diagnosis.  38 C.F.R. § 3.159(a)(1)(2003).  
In the absence of competent medical evidence which 
demonstrates the veteran's bruxism is proximately due to his 
service connected PTSD, the Board finds the preponderance of 
the evidence is against the claim for service connection for 
bruxism.  

ORDER

Service connection for bruxism is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



